Archibald O. Wemple, J.
This motion was heard by this court on June 6, 1958. The District Attorney filed with the court photo static copies of the record of conviction of the defendant in Dutchess County, in the County Court at Poughkeepsie, New York. The record shows that on November 23, 1937 the defendant was personally in open court and represented by Alex. C. Dow, Esq., attorney, at which time he was arraigned, and pled guilty to an indictment charging him with forgery, second degree, and that he was sentenced on December 14, 1937 on said charge to Dutchess County jail for three months by Honorable J. Gordon Flannery, Presiding Judge.
The record further shows that this defendant made application for an order vacating said conviction and sentence imposed *657on December 14, 1937 in the County Court, Dutchess County, on March 26,1953, which application was denied by the court.
Since the record clearly shows that the defendant pled guilty to a felony, namely forgery in the second degree, and was sentenced on such felony in Dutchess County on December 14, 1937, the ” sentence imposed in Schenectady County at a later date, namely July 1, 1941, was properly a sentence of this defendant as a second offender.
The presumption of the regularity of proceedings has not been overcome by the petitioner. In fact, the records adequately and amply substantiate that the sentence of this defendant as a second offender on July 1, 1941 was legal and proper.
Application denied. Submit order.